

Exhibit 10.17

SPLIT-DOLLAR AGREEMENT


THIS AGREEMENT is made and entered into this 1st day of May, 2006 by and among
Reliv International, Inc., aDelaware corporation, with its principal offices and
place of business at 136 Chesterfield Industrial Boulevard, Chesterfield,
Missouri 63005 (hereinafter referred to as the “Company”) and Ryan A.
Montgomery, an individual whose address is Box 495, St. Albans, Missouri
(hereinafter referred to as the “Executive”).


WHEREAS, Executive is employed by the Company;


WHEREAS, Executive wishes to provide life insurance protection for his family in
the event of his death, under a policy of life insurance insuring his life
(hereinafter referred to as the “Policy”), which is described in Exhibit A
attached hereto, and which has been issued by Metropolitan Life Insurance
Company (hereinafter referred to as the “Insurer”);


WHEREAS, the Company is willing to pay premiums due on the Policy as an
additional employment benefit for Executive, on the terms and conditions set
forth;


WHEREAS, the Company is the owner of the Policy and, as such, possesses all of
the incidents of ownership of the policy; and,


WHEREAS, the Company wishes to retain such ownership rights in order to secure
the repayment of the amounts which it will pay toward the premiums on the
Policy.


NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:


1. Purchase of Policy. The Company has purchased the Policy from the Issuer in
the total face amount of $500,000. The parties hereto have taken all necessary
action to cause the Insurer to issue the Policy, and shall take any further
action which may be necessary to cause the Policy to conform to the provisions
of this Agreement. The parties hereto agree that the Policy shall be subject to
the terms and conditions of this Agreement and of the endorsement to the Policy
filed with the Insurer.


2. Ownership of the Policy. The Company shall be the sole and absolute owner of
the Policy, and may exercise all ownership rights granted to the owner thereof
by the terms of the Policy, except as my otherwise be provided herein.


3. Election of Settlement Option and Beneficiary. The Executive may select the
settlement option for payment of the death benefit provided under the Policy and
the beneficiary or beneficiaries to receive the portion of the Policy proceeds
to which the Executive is entitled hereunder, by specifying the same in a
written notice to the Company. Upon receipt of such notice, the Company shall
execute and deliver to the Insurer the forms necessary to elect the requested
settlement option and to designate the requested persons, persons or entity as
the beneficiary or beneficiaries to receive the death proceeds of the Policy in
excess of the amount to which the Company is entitled hereunder. The parties do
agree to take all action necessary to cause the beneficiary designation and
settlement election provisions of the Policy to conform to the provisions
hereof. The Company shall not terminate, alter or amend such designation or
election without the express written consent of the Executive.


1

--------------------------------------------------------------------------------


4.  Payment of Premiums. On or before the due date of each Policy premium, or
within the grace period provided therein, the Company shall pay the full amount
of the premium to the Insurer, and shall, upon request, promptly furnish to the
Executive evidence of timely payment of such premium. The Company annually shall
furnish to the Executive a statement of the amount of income reportable by the
Executive for federal and state income tax purposes as a result of the insurance
protection provided.


5. Designation of Policy Beneficiary/Endorsement. Contemporaneously with the
execution of this Agreement, the Company has executed a beneficiary designation
for and/or an endorsement to the Policy, under the form used by the Insurer for
such designations, in order to secure the Corporation’s recovery of the amount
of the premiums on the Policy paid by the Corporation hereunder. Such
beneficiary designation or endorsement shall not be terminated, altered or
amended by the Company without the express written consent of the Executive. The
parties hereto agree to take all actions necessary to cause such beneficiary
designation or endorsement to conform to the provisions of this Agreement.


6. Limitations on Company’s Rights in Policy. Except as otherwise provided
herein, the Company shall not sell, assign, transfer, surrender or cancel the
Policy, change the beneficiary designation provision thereof, or terminate the
dividend election thereof without, in any such case, the express written consent
of the Executive.


7.  Policy Loans. The Company may pledge or assign the Policy, subject to the
terms and conditions of this Agreement, for the sole purpose of securing a loan
from the Insurer or from a third party. The amount of such loan, including
accumulated interest thereon shall not exceed the lesser of (i) the amount of
the premiums on the Policy paid by the Company hereunder or (ii) the cash
surrender value of the Policy (as defined herein) as of the date to which
premiums have been paid. Interest charges on such loan shall be paid by the
Company. If the Company so encumbers the Policy, other than by a policy loan
from the Insurer, then, upon death of the Executive or upon election of the
Executive hereunder to purchase the Policy from the Company, the Company shall
take all action necessary to secure the release or discharge of such
encumbrance.


8.  Collection of Death Proceeds.


8.1 Upon the death of the Executive, the Company shall cooperate with the
beneficiary or beneficiaries designated by the Executive to take whatever action
is necessary to collect the death benefit provided under the Policy; when such
benefit has been collected and paid as provided herein, this Agreement shall
thereupon terminate.


2

--------------------------------------------------------------------------------


8.2 Upon the death of the Executive, the Company shall have the unqualified
right to receive a portion of such death benefit equal to the greater of (i)
one-third thereof or (ii) the greater of the total amount of premiums paid by it
hereunder or the then cash surrender value of the policy, such amount reduced by
the amount, if any, of indebtedness against the Policy existing at the date of
the death of the Executive (including any interest due on such indebtedness).
The balance of the death benefit provided under the Policy, if any, shall be
paid directly to the beneficiary or beneficiaries designated by the Company at
the direction of the Executive, in the manner and in the amount or amounts
provided in the beneficiary designation provisions of the Policy. In no event
shall the amount payable to the Company hereunder exceed the Policy proceeds
payable at the death of the Executive. No amount shall be paid from such death
benefit to the beneficiary or beneficiaries designated by the Company at the
direction of the Executive until the full amount due the Company hereunder has
been paid. The parties hereto agree that the beneficiary designation provision
of the Policy shall conform to the provisions hereof.


8.3 Notwithstanding any provision hereof to the contrary, in the event that, for
any reason whatsoever, no death benefit is payable under the Policy upon the
death of the Executive and in lieu thereof the Insurer refunds all or any part
of the premiums paid for the Policy, the Company and the Executive’s beneficiary
or beneficiaries shall have the unqualified right to share such premiums based
on their respective cumulative contributions thereto.


9.  Termination of Agreement During Executive’s Lifetime.


9.1 This Agreement shall terminate during the Executive’s lifetime, without
notice, upon the occurrence of any of the following events: (a) a total
cessation of the Company’s business, (b) bankruptcy, receivership or dissolution
of the Company or (c) termination of the Executive’s full-time employment by the
Company (other than by reason of his death).


9.2 In addition, the Executive may terminate this Agreement at any time by
written notice to the Company, such termination to be effective as of the date
such notice is given.


10. Disposition of Policy on Termination of Agreement During Executive’s
Lifetime.


10.1 For sixty (60) days after the date of the termination of this Agreement
during Executive’s lifetime, the Executive shall have the assignable option to
purchase the Policy from the Company. The purchase price for the Policy shall be
an amount equal to the then Fair Market Value of the Policy as determined
pursuant to Revenue Procedure 2005-25 or the most recent guidance regarding
proper valuation of a life insurance policy. Upon receipt of such amount, the
Company shall transfer all of its right, title and interest in and to the Policy
to the Executive, or his assignee, by the execution and delivery of an
appropriate instrument of transfer.


3

--------------------------------------------------------------------------------


10.2 If the Executive or his assignee fails to exercise such option with such
sixty (60) day period, then the Company may enforce its right to be repaid for
the premiums which it paid hereunder by surrendering or canceling the Policy for
its cash surrender value, or it may change the beneficiary designation
provisions of the Policy, naming itself or any other person or entity as
revocable beneficiary thereof, or exercise any other ownership rights in and to
the Policy, without regard to the provisions hereof. Thereafter, neither the
Executive, his assignee nor their heirs, assigns or beneficiaries shall have any
further interest in or to the Policy, either under the terms thereof or under
this Agreement.


11.   Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under the Policy by payment of the death benefit to the beneficiary
or beneficiaries named in the Policy, subject to the terms and conditions of the
Policy. In no event shall the Insurer be considered a party to this Agreement,
or any modification or amendment hereof. No provision of this Agreement, nor of
any modification or amendment hereof, shall in any way be construed as
enlarging, changing, varying or in any other way affecting the obligations of
the Insurer as expressly provided in the Policy, except insofar as the
provisions hereof are made a part of the Policy by the beneficiary designation
executed by the Company and filed with the Insurer in connection herewith.


12.   Assignment by Executive. Notwithstanding any provision hereof to the
contrary, the Executive shall have the right absolutely and irrevocably to
assign by gift all of his right, title an interest in and to this Agreement and
to the Policy to an assignee. This right shall be exercisable by the execution
and delivery to the Company of a written assignment, in substantially the form
attached hereto as Exhibit B, which by this reference is made a part hereof.
Upon receipt of such written assignment executed by the Executive and duly
accepted by the assignee thereof, the Company shall consent thereto in writing,
and shall thereafter treat the Executive’s assignee as the sole owner of all of
the Executive’s right, title and interest in and to this Agreement and in and to
the Policy. Thereafter, the Executive shall have no right, title or interest in
or to this Agreement or the Policy, all such rights being vested in and
exercisable only by such assignee.


13.   Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.


13.1 The Company is hereby designated as the named fiduciary under this
Agreement. The named fiduciary shall have the authority to control and manage
the operation and administration of this Agreement, and it shall be responsible
for establishing and carrying out a funding policy and method consistent with
the objectives of this Agreement.


4

--------------------------------------------------------------------------------


13.2 (1) Claim.


A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Agreement (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Company, setting forth his or
her claim. The request must be addressed to the President of the Company at its
then principal place of business.


(2) Claim Decision.


Upon receipt of a claim, the Company shall advise the Claimant that a reply will
be forthcoming within ninety (90) days and shall, in fact, deliver such reply
within such period. The Company may, however, extend the reply period for an
additional ninety (90) days for reasonable cause.


If the claim is denied in whole or in part, the Company shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth: (a) the specific reason or reasons for such denial; (b) the specific
reference to pertinent provisions of this Agreement on which such denial is
based; (c) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (d) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (e) the time
limits for requesting a review under subsection (3) and for review under
subsection (4) hereof.


(3) Request for Review.


Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Secretary of the
Company review the determination of the Company. Such request must be addressed
to the Secretary of the Corporation, at its then principal place of business.
The Claimant or his or her duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Company. If the Claimant does not request a review of the
Company’s determination by the Secretary of the Company within such sixty (60)
day period, he or she shall be barred and estopped from challenging the
Company’s determination.




(4) Review of Decision.


Within sixty (60) days after the Secretary’s receipt of a request for review, he
or she will review the Company’s determination. After considering all materials
presented by the Claimant, the Secretary will render a written opinion, written
in a manner calculated to be understood by the Claimant, setting forth the
specific reasons for the decision and containing specific references to the
pertinent provisions of this Agreement on which the decision is based. If
special circumstances require that the sixty (60) day time period be extended,
the Secretary will so notify the Claimant and will render the decision as soon
as possible, but no later than one hundred twenty (120) days after receipt of
the request for review.


5

--------------------------------------------------------------------------------


14.   Amendment. This Agreement may not be amended, altered or modified, except
by a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.


15.   Notices.


15.1 Any notice, demand, consent, service or other communication required or
permitted to be given under this Agreement shall be in writing and addressed to
the party at its address stated below:
 

  If to the Company   Robert L. Montgomery    
Chief Executive Officer
    Reliv International, Inc.     136 Chesterfield Industrial Boulevard    
Chesterfield, MO 63005         If to Executive At his address as shown on the
books of the Company      

                
Any party may change the address to which notices to it shall be sent hereunder
by giving a proper notice of such change of address to the other party
hereunder.


15.2 Notices may be delivered by hand, registered mail, or fax and shall be
deemed to have been received as follows:


15.2.1 If delivered by hand, at the time of delivery to a responsible person at
the address for the party;


15.2.2 If sent by fax, at the time of confirmation of transmission provided a
confirmation copy is sent by airmail or registered mail within twenty-four hours
after the transmission; or,


15.2.3 If sent by registered mail, at the time of delivery or at the time of
attempted delivery in the case delivery cannot be completed due to no fault of
the sender.


If the time of such deemed receipt as provided above is not during the customary
business hours of the party, the notice shall be deemed to have been received at
10:00 a.m. at the place of delivery on the first customary day of business
thereafter.


6

--------------------------------------------------------------------------------


16.  Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors in interest
and, to the extent permitted herein, their assigns.


17.  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law. If
any paragraph of this Agreement shall be unenforceable or invalid under
applicable law, such provision shall be ineffective only to the extent and
duration of such unenforceability or invalidity and the remaining substance of
such provision and the remaining paragraphs of this Agreement shall in such
event continue to be binding and in full force and effect.


18.  Waivers. Nor failure by a party to exercise any of such party’s rights
hereunder or to insist upon strict compliance with respect to any obligation
hereunder, and no custom or practice of the parties at variance with the terms
hereof, shall constitute a waiver by any party to demand exact compliance with
the terms hereof. Waiver by any party of any particular default by any other
party shall not affect or impair such party’s rights in respect to any
subsequent default of the same or of a different nature, nor shall any delay or
omission of any party to exercise any right arising from any default by any
other party affect or impair such party’s rights as to such default or any
subsequent default.


19.  Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior written or oral negotiations, representations, inducements,
understandings, commitments, contracts or agreements.
 
20.   Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in all respects in accordance with, the laws of the State of
Missouri.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

      RELIV INTERNATIONAL, INC.               By /s/ Robert S. Montgomery      
            Authorized Officer               /s/ Ryan A. Montgomery       Ryan
A. Montgomery        



 
7

--------------------------------------------------------------------------------



